Opinion issued May 26, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00301-CV
———————————
IN RE JAMES P. CHARNQUIST, LEGENDS AT VANCE JACKSON APARTMENTS,
L.P., AND LEGENDS AT VANCE JACKSON, G.P., LLC,  Relators

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relators,
James P. Charnquist, Legends at Vance Jackson Apartments, L.P., and Legends at
Vance Jackson, G.P., LLC, filed a petition for writ of mandamus challenging the
trial court’s order (1) finding that the application for turnover and the appointment
of a receiver is not barred by res judicata, (2) compelling the deposition of
James P. Charnquist, and (3) overruling discovery objections.  After relators filed their petition for writ
of mandamus, real party in interest, James P. Charnquist, non-suited the
underlying case.[1]  
A non-suit typically moots the case
or controversy from the moment of its filing or pronouncement in open
court.  Univ. of Tex. Med. Branch at Galveston v. Estate of Blackmon ex rel.
Shultz, 195 S.W.3d 98, 100 (Tex. 2006) (per curiam).  Because appellate courts are prohibited from
deciding moot controversies, we dismiss relators’ petition for writ of
mandamus and vacate our order granting temporary relief.  See Brooks
v. Northglen Ass’n, 141 S.W.3d 158, 164 (Tex. 2004).  
PER CURIAM
Panel
consists of Justices Jennings, Bland, and Massengale.




[1]
          The underlying case is James M. Clifton v. James P. Charnquist,
Legends at Vance Jackson Apartments, L.P., Legends at Vance Jackson G.P., LLC,
No. 2010-77701 in the 55th District Court of Harris County, Texas, the
Honorable Jeff Shadwick presiding.